  Case 2:18-cv-03007-JS-GRB Document 167-8 Filed 05/09/19 Page 1 of 1 PageID #: 523




                                                     1 OF 1 RECORD(S)

Death Record
This data is for informational purposes only.
Decedent Information
                                  Name: MULLEN, JERL E
                               Address: NC
                                         WAKE COUNTY
                              LexID(sm): 001797374082

Decedent Personal Information
                                   SSN:
                                   Age: 70
                          Date of Death: 01/04/2015
                                         Verified
                           Date of Birth: 02/1944



Important: The Public Records and commercially available data sources used on reports have errors. Data is sometimes
entered poorly, processed incorrectly and is generally not free from defect. This system should not be relied upon as definitively
accurate. Before relying on any data this system supplies, it should be independently verified. For Secretary of State documents,
the following data is for information purposes only and is not an official record. Certified copies may be obtained from that
individual state's Department of State.

Your DPPA Permissible Use: Litigation
Your GLBA Permissible Use: Persons with a Legal or Beneficial Interest Regarding a Consumer

Copyright © 2018 LexisNexis, a division of Reed Elsevier Inc. All rights reserved.



  End of Document
